Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

  157002                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 157002
                                                                    COA: 333727
                                                                    Monroe CC: 16-242523-FH
  VINCENT JUNIOR HUDSON,
            Defendant-Appellant.

  _________________________________________/

         By order of April 26, 2018, the prosecuting attorney was directed to answer the
  application for leave to appeal the December 19, 2017 judgment of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to appeal
  is again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2018
           p1024
                                                                               Clerk